 


110 HR 1644 IH: Re-Empowerment of Skilled and Professional Employees and Construction Tradesworkers (RESPECT) Act
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1644 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Andrews (for himself, Ms. DeLauro, Mr. Ellison, Mr. Engel, Mr. Holt, Mr. Kildee, Mrs. Maloney of New York, Ms. Matsui, Mr. George Miller of California, Ms. Moore of Wisconsin, Ms. Schakowsky, Mr. Stark, Mr. Waxman, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the National Labor Relations Act to clarify the definition of supervisor for purposes of such Act. 
 
 
1.Short titleThis Act may be cited as the Re-Empowerment of Skilled and Professional Employees and Construction Tradesworkers (RESPECT) Act.  
2.Definition of supervisorSection 2(11) of the National Labor Relations Act (29 U.S.C. 152(11)) is amended— 
(1)by inserting and for a majority of the individual’s worktime after interest of the employer; 
(2)by striking assign,; and 
(3)by striking or responsibility to direct them,.  
 
